             Case 1:18-cv-03717-RA Document 72 Filed 06/21/19 Page 1 of 1




June 21, 2019

Ronnie Abrams
U.S. District Judge
40 Centre Street
New York, NY 10007

RE:     Daniels v. City of New York, 18-3717 (RA)

Dear Judge Abrams:

        I represent plaintiff in this action, and as you are probably aware, the Supreme Court
issued its decision in McDonough v. Smith, No. 18–485 (slip op., June 20, 2019 (attached). Since
plaintiff was not acquitted in the underlying case, you must dismiss. Plaintiff continues to
disagree with the defendant’s arguments as to naming the John Does within the statute of
limitations. Plaintiff’s only way forward, barring a sua sponte reconsideration of the equitable
tolling motion would be to appeal that decision.

Sincerely,

Greg S. Antollino

Gregory Antollino

Cc:     William Akina by ecf
